Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 1 of 12




                     EXHIBIT A
                              Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 2 of 12


 SUMMONS - CIVIL                                                                           For information on                                STATE OF CONNECTICUT
 JD-CV-1 Rev . 1-20                                                                        ADA accommodations,                                      SUPERIOR COURT
 C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259;                          contact a court clerk or
 P.B. §§ 3-1 through 3-21, 8-1, 10-13                                                                                                                           www.jud.ct.gov
                                                                                           go to: www.iud.ct.gov/AD.!1.
 Instructions are on page 2.
 0       Select if amount, legal interest, or property in demand, not including interest and costs, is ~ESS than $2,500.

 [R]     Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

 0       Select if claiming other relief in addition to, or in place of, money or damages.

 TO: Any proper officer
 By authority of the State of Connecticut, you are hereby commanded to make due and legal seNice of this summons and attached complaint.
 Address of court clerk (Number, street, town and zip code)                                                     Telephor,,e mm~beJ older!(                 Return Date (Must be a Tuesday)
 1061 Main Street, Bridgeport, CT 06604                                                                         ( .203 ) 579 - 6521                        05/25/2021
 [E] Judicial District                   G.A.                 At (Cityffown)                                                                     Case type code (See list on page 2)
 D      Housing Session              D   Number:              Bridgeport                                                                          Major: T                 Minor: 90
 For the plaintiff(s) enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                         Juris number (if attorney or law firm)
 Daly, Weihi ng & Bochanis, 1776 North Avenue, Bridgeport, CT 06604                                                                                  101227
 Telephone number                                 Signature of plaintiff (if self-represented)
 ( 203 ) 333 - 8500
 The attorney or law firm appearing for the plaintiff, or the plaintiff if                                            E-mail address for delivery of papers under Section 10-13 of the
 self-represented, agrees to accept papers (service) electronically
 in this case under Section 10-13 of the Connecticut Practice Book.
                                                                                           D Yes          rx,
                                                                                                          ~
                                                                                                                No
                                                                                                                      Connecticut Practice Book (if agreed)



        Partfos              Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
         First        Name:          Noel, Kenol
                                                                                                                                                                                              P-01
       plaint.lff     Address:       162 Griffin Avenue, Bridgeport, CT 06610
  Addi<ionat              I'll&:
                                                                                                                                                                                              P-02
       ,p.l alntiff   Jl.ddr•aSS'.

    First             Name:          Allied Universal
                                                                                                                                                                                              D..(}1
  defendant           Address:       1000 Bridge port Avenue, Shelton, CT 06484
  Additional          Name:
                                                                                                                                                                                              0 -02
  defendant           Address:

  Addittomd           N. me:
                                                                                                                                                                                              D-03
  defendant           Ad<:lross:

  Additiona l         Nam P-:
                                                                                                                                                                                              0--04
  defendant           Address:
Total number of plaintiffs: 1                                l   Total number of defendants: 1                               !0      Form JD-CV-2 attached for additional parties

Notice to each defendant
1. You are being sued . This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
    it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
   court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the court address above, or on-line at b.ttQs://jud.ct.govlwebforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative . Other actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library or on-line at !:l.ttps://ww.ivj!Jg,ct.gQYLQb.htrn.
5. If you have questions a,bout the summons and complaint, you should talk to an attorney.
   The court staff is not allowed to give advice on legal matters.
Date
04/26/2021
                      I Signed (Sign ~ select proper box)
                                         \   '\           ,,,,,,.~,        /
                                                                                                 IE]
                                                                                                 D
                                                                                                       Commissioner of Superior Court
                                                                                                                                 Clerk
                                                                                                                                         I
                                                                                                                                         Name of person signing
                                                                                                                                         John T. Bochanis
If this summons is signed by a Cl~rk                                                                                                                           For Court Use Onfy
a. The signing has been done soithat the plaintiff(s) will not be denied access to the courts.                                                      F"° Dato

b. It is the responsibility of th e plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
j _ The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
     errors or omissions in the summons, any allegations contained in the complaint, or the service of the
     summons or complaint.
certify I have read and
1nderstand the above:
                                     I
                                     Signed (Self-represented plaintiff)                                                ·1Date                      Docket Number


                                                                                            Page 1 of 2
       Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 3 of 12




RETURN DATE: MAY 25, 2021                                      SUPERIOR COU RT

KENOL NOEL                                                     J.D. OF FAIRFIELD

vs.                                                            AT BRIDGEPORT

ALLI ED UNIVERSAL                                              APRIL 26, 2021


                                      COMPLAINT

FIRST COUNT

  1) The Plaintiff, Kenol Noel, is African American, black.

  2) The Defendant, Allied Universal, is a company that does business in the State of

      Connecticut with a place of business located at 1000 Bridgeport Avenue,

      Shelton , Connecticut and employs 25 or more employees.

  3) The Plaintiff, Kenol Noel, began working for the Defendant on or about March

      2015 and was employed as a security guard.

  4) On or about February 12, 2018 the Plaintiff was assigned to a security job

      position located at NBC Sports facility in Stamford , Connecticut.

  5) On or about February 12, 2018 the Plaintiff contacted the Defendant to report

      that he missed the train stop for Stamford while the Plaintiff was on the train

      traveling from Bridgeport for his work shift in Stamford at the NBC Sports facility.

      The Plaintiff contacted the Defendant immed iately after realizing that he had

      missed the Stamford train stop .




                                            1
     Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 4 of 12




6) The Defendant reported that the Plaintiff was a "no call, no show" and discharged

    the Plaintiff from employment on February 12, 2018. Contrary to this claim the

    Plaintiff did contact his Defendant employer about missing the train stop.

7) Prior to the Plaintiff's discharge, Plaintiff's twin brother was employed by the

    Defendant and after Plaintiff's brother's discharge, Plaintiff's brother filed a

    complain t with the State of Connecticut Commission on Human Rights and

    Opportunities. While Plaintiff's brother's complaint was pending with the

    Commission on Human Rig hts and Opportunities, Plaintiff's supervisor asked him

    about the circumstances of his brother's discharge.

8) The Defendant had in effect a progressive disciplinary policy w hich policy the

    Defendant failed to implement in its discharge of Plaintiff's employment.

9) The Defendant has discriminated against the Plaintiff in the terms and conditions

   of his employment by discharging Plaintiff as     a result of his race and co lor; and

   retaliated against Plaintiff due to his brother's charge of discrimination filed with

   the Commission on Human Rights and Opportunities including discharg ing

   Plaintiff from employment due to his race and color all in violation of Connecticut

   General Statutes Section 46a-60(b)( 1) and 46a-60(a)(4) and Title VII of the Civil

   Rights Act of 1964 , as amended , 42 U.S.C. 2000e and the Civil Rights Act of

   1991.


10)As a further result thereof, the Plaintiff w ill lose salary, benefits and other

   perqu isites of employment and has suffered and wi ll continue to suffer from




                                           2
        Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 5 of 12




       extreme humil iation, mental anxiety and emotional distress and has been and/or

       will be required to assume various incidental expenses and his life's activities

       have been impaired.

   11) The Plaintiff has sought and obtained a release of jurisdiction from the proper

       administrative agencies.

SECOND COUNT

1-9) Paragraphs 1 th rough 9 of the First Count are incorporated herein and made

       paragraphs 1 through 9 of this the Second Count.

10) As hereinbefore described, the Defendant, Allied Universal, through its agents ,

   servants and employees, orally represented to the Plaintiff through his period of

   employment from March 2015 to the date of his discharge that he was satisfactorily

   performing his work for the Defendant. The Defendant further represented to the

   Plaintiff during his hiring and employment that a policy existed whereby he would not

   be discharged from employment without the application of a progressive disciplinary

   policy and without just cause.

11) The Plaintiff did not seek other employment possibilities and/or opportunities, thus

   relying to his detriment on the hereinbefore described oral expressed and implied

   promises and statements, and/or representations together with the progressive

   disciplinary policy, and just cause basis for termination of employment, as aforesaid

   made by the Defendant, Allied Universa l, through its agents, servants and/or

   employees.




                                            3
        Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 6 of 12




 12) Based on the policy described above, the Defendant, Allied Universal, knew or

should have known, that the oral expressed and/or implied assurances statements

and/or represen tations that the Plaintiff's work was satisfactory and that a progressive

disciplinary policy and just cause policy would be followed were false when they were

made to the Plaintiff during the period of the Plaintiff's employment.

13) The false assurances made by the Defendant, Allied Universal, were negligent

misrepresentations, wh ich caused the Plaintiff harm, thus entitling him to damages.

14) As a direct and proximate result of the conduct of the Defendant, Allied Universal,

and the negligent misrepresentations made by them as aforesaid , the Plaintiff has been

deprived of his position and employment at the Defendant, Allied Universal, he has lost

and will continue to lose earnings and benefits; his earning capacity has been

substantially impaired; he has lost and will continue to suffer from humiliation and

severe physical and emotional injuries and distress; he has and will continue to incu r

litigation expenses and attorney's fees; and, the quality of his life has been substantially

dim inished, all to his loss and detriment.

THIRD COUNT

1-11) Paragraphs 1-11 of the Second Count are incorporated herein and made

Paragraphs 1-11 of th is the Third Count.

12) In re liance on the hereinbefore described oral statements of the Defendant

through its agents, servants and/or employees and the existence of a progressive




                                              4
        Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 7 of 12




disciplinary policy, and that the Plaintiff would not be discharged without just cause,

the Plaintiff continued employment with the Defendant.

13) The Plaintiffs reliance was reasonable under the circumstances.

14) The Defendant knew or should have known that their actions were inconsistent

with their statements.

15) The Pla intiff has been damaged as a direct and proximate result of his

reasonable reliance upon the Defendant's statements.

16) As a direct and proximate result of the conduct of the Defendant as aforesaid ,

the Plaintiff has lost and will continue to lose earnings and benefits, his earning

capacity has been substantially impaired, he has lost and will continue to suffer from

humi liation and severe physical and emotional injuries and distress, he has and will

continue to incur litigation expenses and attorney's fees and the quality of his life

has been substantially diminished, all to his loss and detriment.




                                             5
      Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 8 of 12




WHEREFORE THE PLAINTIFF CLAIMS:

  1) Monetary damages

  2) Attorney's fees as to the first count

  3) Such other and further relief as in law and equity may pertain.




                                                 THE PLAINTIFF
                                                   1,,.'\..

                                                        ~\
                                                           ✓ --
                                                              ~
                                                                   -




                                                 BY
                                                    ----------
                                                 JOHN T./ BOCHANIS
                                                 DALY, WEI HING & BOCHANIS
                                                              \J
                                                 1776 North Avenue
                                                 Bridgeport, CT 06604
                                                 (203) 333-8500
                                                 Juris No. 101227




                                             6
       Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 9 of 12




RETURN DATE: MAY 25, 2021                                          SUPERIOR COURT

KENOL NOEL                                                         J.D. OF FAIRFIELD

vs.                                                                AT BRIDGEPORT

ALLIED UNIVERSAL                                                   APRIL 26, 2021

                     STATEMENT RE : AMOUNT IN DEMAND

      The amount of legal interest or property in demand is not less than FIFTEEN

THOUSAND ($15,000.00) DOLLARS, exclusive of interest and costs.



                                             THE PLAINTIFF



                                                       ;-\-   f'
                                                   t      .   I \. /,-   ,
                                             BY    1
                                             JOHN T,·BOCHANIS
                                             DALY, ·v\lEIHING & BOCHANIS
                                             1776 North Avenue
                                             Bridgeport, CT 06604
                                             (203) 333-8500
                                             Juris No. 101227




                                         7
        Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 10 of 12


        STATE OF CONNECTICUT:
                                              SS: Shelton April 28, 2021
        COUNTY OF FAIRFIELD:

             Then and there and by virtue hereofand by direction of the
    Plaintiff's Attorney, I left a true and attested copy of the within original
    Summons, Complaint and Statement re: Amount in Demand in the hands of
    the within named Defendant:


          Allied Universal c/o Evrard Jean Luc Carrena, Operation
    Manager, 1000 Bridgeport Avenue, 2 11 t1 Floor, Shelton, CT


             And afterwards on the 30 th day of April, 2021, in the County of
   Fairfield, City of Bridgeport, CT, I sent a verified true and attested copy of
   the within original Summons, Complaint and Statement re: Amount in
   Demand to the within named Defendant, Allied Universal, Eight Tower
   Bridge, 161 Washington Street, Suite 600, Conshohocken, PA
   19428 via USPS Certified Mail No. 7020 3160 0000 6109 3480 and
   Return Receipt.

              Supplemental Return to Follo,v



    The within is the original Summons, Complaint and Statement re: Amount in Demand
    withmydoings hereon endorsed.




                                               Christ pit            tti
                                                STATE MARSHAL
                                               .FAIRFIELD COUNTY




Fees:
Pages        16.00
Service      80.00
Travel 12     6.96
Endorsements 3.20
Postage       7.16

Total            113.25
       Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 11 of 12




                                        ~~ 1'-~~,;.--1 "'illJl
                                       ,'~~i'-·~:,,.r--,,_;~    ·;1.{lJJj[jJ.t
                                                             ~ e.~ ~ ~ U~fl!lIEr
                                                                               1:r- -.:;. : .....
                                                                                              ~-,i~ :·



Christopher Paoletti, State Marshal
3301 Main Street
                                                   I 111
                                               702 • 316 •          • DD •
                                                                                      Illr
                                                                               610 9 348L
                                                                                                                 $0.51 O
                                                                                                           US POSTAGE
                                                                                                           FI RST-CLASS
                                                                                                         062S0011097913
                                                                                                            FROM 06611
                                                                                                                                   $6.960
                                                                                                                                US POSTAGE
                                                                                                                                FIRST-CLASS
                                                                                                                              062S0011097913
                                                                                                                                 FROM 06611


Bridgeport, CT 06606                                                                    ',
                                                                                                 l
                                                                                                                               Ws;. m
                                                                                                 \:.

                                           Allied Universal

                      ,                 Eight Tower Bridge
                                16 1 Washington Street, Suite 600
                                      Conshohocken, PA 19428




                                            --~-~--~-=--~_...;~-::--~-~ ~ ; ~~~ •-~~                     ....-----~---.--~·
                                 Case 3:21-cv-00728-VAB Document 1-1 Filed 05/27/21 Page 12 of 12




:, •          Complete items 1, 2, and 3.
,1    •       Print your name and address on the reverse                            X
                                                                                                                                        •   Agent
              so that we can return the card to you.                                                                                    0 Addressee :
                                                                                                                                                             1
                                                                                    B.. Received by (Printed Name)               C. Date of Delivery
      •       Attach this card to the back of the mailpiece,
              or on the front if space permits.
      1•. Article Addressed to:                                                     D. Is delivery address different from item 1? 0 Yes
                                                                                       If YES, enter delivery address below:        No  •
 I        Allieo.          (Jl(\ittr SW                                                                                                      \,,

           ei·3 ht 1 61.. v er t30·J ~
          ll.91 L,J tlrh,·njfv n j+.) S+c. f.tl) o
          toY\ ~h6 vwmn                            , /J/1. ,1y J'i
                                                                                  3. Service Type                           o Priority Mail Express®

                       ill I 1                           I1II 11g111I~ 1I ~/R!1
               1I1In~ 1!!j11~111 la 1111i1111·1Ii 111· 111
                                                           11 1 1                 ~~,:~~~:
                                                                                   D Adult Signature Restricted Oeliveiy    •• g:ffl!~red
                                                                                                                                Registered Mall™
                                                                                                                                           Mall Restricted ;i[i
Ii.       ~       9590 9402 6530 0346 4934 87                                                                                •D Signature
                                                                                  •.., Cenlfled Mail ~cted Delivery             S!gnature Confinna~onTM ;I
11

 1:   2. Article Numb
 l.---.                   70
                               e;~s;er;I~s~;;6~;1)                      b O
                                                                         1 9 3
                                                                               ~    ;;Mt
                                                                                       conect on Delivery
                                                                                            nn

                                                                                     \Vv~r~UUJ
                                                                                                  0

                                                                                                 ° •~::c::::::eliverr
                                                                                                                                          Confirmauon
                                                                                                                               Resbicted Oeliveiy
                                                                                                                                                           ,,



                                                                                                                                                                    I
ii PS r-orm ;jtil 1, July 2020 PSN 7530-02-000-9053                                                                        Domestic Return Receipt                __J
